Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-10-0000188
                                                                 24-JUL-2013
                                                                 10:05 AM

                                SCWC-10-0000188

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      COUNTY OF HAWAI#I, a municipal
                   corporation of the State of Hawai#i,
                      Respondent/Plaintiff-Appellee,

                                       vs.

            UNIDEV, LLC, a Delaware limited liability company,
           Petitioner/Defendant and Counterclaimant-Appellant,

                                       vs.

    COUNTY OF HAWAI#I, a municipal corporation of the State of
 Hawai#i, HAWAII ISLAND HOUSING TRUST, a Hawai#i corporation; and
   WAIKOLOA WORKFORCE HOUSING, LLC, a Hawai#i limited liability
     company, Respondents/Counterclaim Defendants-Appellees,
                       (CIVIL NO. 09-1-264K)

           ---------------------------------------------------

                      COUNTY OF HAWAI#I, a municipal
                   corporation of the State of Hawai#i,
                     Respondent/Plaintiff-Appellant,

                                       vs.

           UNIDEV, LLC, a Delaware limited liability company,
               and UNIDEV HAWAII, LLC, a Delaware limited
          liability company, Petitioners/Defendants-Appellees.
                          (CIVIL NO. 10-1-427K)


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-10-0000188;1 CIVIL NOS. 09-1-264K and 10-1-427K)


      1
              CAAP-11-0000019 was consolidated with CAAP-10-0000188 on November
23, 2011.
                         ORDER OF CORRECTION
                           (By:   Acoba, J.)

           Upon review of the Opinion of the court filed on May

22, 2013, it appears that footnotes 11 and 12 are repetitive.

Therefore,

           IT IS HEREBY ORDERED that footnote 11 is deleted from

the opinion.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i, July 24, 2013.

                                   /s/ Simeon R. Acoba, Jr.

                                   Associate Justice




                                   2